Title: To George Washington from Colonel Christopher Greene, 17 November 1777
From: Greene, Christopher
To: Washington, George

 

Sir
[Fort Mercer, N.J., [17 November 1777]

Your Excellency I dare say has been informd of the evacuation of Fort Miflin, and the Gallant defence there made by Major Thayr. The evacuation of that Fort The removal of Our Navy. The movements of the British Fleet, and our own situation at present has put it wholly out of my Power to answer those important purposes for which your Excellency was pleased to order me to this Command.
Our Fleet here are now moving as fast as possible to Timber Creek—The River is so open to the Enemys Shiping that Topsail & other Vessels are now passing between Mud Island, and Province Island to Schuylkill unmolested—Fort Mercer is tolarable secure against a Storm only. A Bomproof Magazine is nearly finish’d, no other security in the Fort against Shells. A strong Brest work partly finish’d on the Bank which takes up a considerable part of the Floor of the Fort, & the Magazine takes up so much, that the remainder of the Floor is insufficient to spring Tents on for more than One Third of the Garrison—The proposel for building a Bomproof under the Bank is now at an end, since Fort Miflin is lost—The communication to Red Bank by Water is nearly interupted, And should a party of the Enemy invest this Fort by Land our whole supply, would be cut off, and should they erect Bombatterre on the Land side would be able to throw shells to us on all sides—from all of which I conclude that an Army investing us sufficient to keep the Field will reduce the Garrison, and make the survivers Prisoners as we could have no retreat. Thus having given you Excellency what appears to me with the unanimul Voice of all the Field officers of the Garrison a true State of Our Sircumstances, and Observation thereon I wait you Excellencys particular Commands and directions for an unvariable Rule for me to pursue for which purpose Major Ward will wait on your Excellency to whom I refer for a more particular Account of Mattears here. With every Sentiment of Respect and Esteem I am your Excellencys Hume Servt

Chrtr Greene

